Filed 6/15/16 In re Collin E. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re COLLIN E., a Person Coming Under
the Juvenile Court Law.
                                                                 D069361
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. EJ3941)
         Plaintiff and Respondent,

         v.

H.S. et al.,

         Defendants and Appellants.


         APPEAL from an order of the Superior Court of San Diego County, Honorable

Gary M. Bubis, Judge. Affirmed.

         Cristina Gabrielidis, under appointment by the Court of Appeal, for Defendant and

Appellant H.S.

         Lelah S. Fisher, under appointment by the Court of Appeal, for Defendant and

Appellant James E.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Lisa M. Maldonado, Senior Deputy County Counsel, for Plaintiff and

Respondent.

       H.S. (Mother) and James E. (Father) appeal from a juvenile court order granting

de facto parent status to the caregivers of their dependent child, Collin E., the paternal

grandfather (Jim E.) and his fiancée (Stephanie P.). The parents argue there is no

evidence of psychological bonding between Collin and the caregivers, they had not

provided care for a substantial period of time, and they had no unique information to

offer the court.1 The parents also contend the caregivers may hinder reunification. The

record does not support these assertions. We conclude the juvenile court did not abuse its

discretion in granting de facto parent status and affirm the order.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Collin was born in June 2014. The San Diego County Health and Human Services

Agency (the Agency) opened his dependency case in July 2015, following an incident

during which Mother was observed stumbling and slurring her speech in a convenience

store and had left Collin in the car. The Agency filed a petition on Collin's behalf under

Welfare and Institutions Code section 300, subdivision (b), based on the convenience

store incident, the parents' history of drug use, and Mother's prior voluntary case due to

drug use.


1      These arguments are set forth in Mother's briefs, which Father joins. We note the
parents may lack standing to bring this appeal. (See In re Vanessa Z. (1994) 23
Cal. App. 4th 258, 261.) However, given our conclusion that the grant of de facto status is
proper (and because the Agency does not address standing), we need not reach the issue.
                                              2
       The detention report identified Jim as a potential relative placement and contained

information regarding his care for Collin and support of him and the parents. Jim said he

would "check on [Collin] or take care of him whenever the parents would let him." He

planned a first birthday party for Collin at his home, found a daycare, and made sure the

baby proofing he purchased was set up. Jim also cosigned a lease on the parents'

apartment and assisted with bills and rent. The paternal grandmother, who was divorced

from Jim, said he had been " 'wonderful' caring for Collin," provided care three to four

times per week, and bought diapers and clothing. However, Father felt Jim and

Stephanie were "trying to take [Collin] away from them."

       The Agency's jurisdiction and disposition report contained additional input from

Jim, as well as Stephanie, and further addressed placement. Jim had obtained a

restraining order against Father. In his request for the order, Jim alleged Father said he

would never let Jim testify in Collin's dependency proceeding, which Jim viewed as

threatening. The order was granted on August 17, 2015, for one year. As for Stephanie,

she indicated she was making a doctor's appointment for Collin and provided other

information about his medical care.

       With respect to placement, the report stated Collin was placed with Jim and

Stephanie on July 23, 2015. Father initially said he did not want Collin in his father's

home, before clarifying he did not mind. He explained Jim worked "odd hours as a

professional card player" and Stephanie was not safe to take care of Collin. He stated she

was on Adderall and shaky, claimed she was a former methamphetamine user (explaining

his friend was given Adderall to end such usage) and cited an incident in which Collin

                                             3
almost fell off a table when she was changing him. Father said if Jim "would do majority

of the caring for Collin then it would be alright" and he knew Stephanie loved Collin.

Mother did not have concerns about Jim, but also did not want Stephanie to care for

Collin. She said Stephanie took Collin to a baseball game when he was ill and also cited

the changing table incident.

       The maternal grandmother felt Jim was "the healthiest environment for Collin

right now" and the "best place for [him] to be." A paternal aunt, Lori S., stated Jim was

"the closest to Collin," had been taking care of him weekly, and provided him with a

"good safe environment." The report concluded Jim and Stephanie had "the closest

relationship to [Collin] as Collin ha[d] spent several days a week in the grandfather's

home prior to his removal from his parents." An addendum report reiterated Jim was the

"relative [with] the closest relationship and bond with the minor."

       On September 2, 2015, Jim and Stephanie applied for de facto parent status. In

their application (which appears to be written from Jim's perspective), they stated they

had responsibility for Collin's day-to-day care since August 1, 2014, and he had lived

with them since July 23, 2015. In the section titled "Information the judge should know

about my relationship with the child," Jim explained: "Collin has spent most weekends at

my home since he was born and we were actively involved in his day to day care" and

referenced an attached statement. We summarize the statement.

       With respect to Collin's daily care prior to removal, Jim and Stephanie would pick

Collin up from the parents' home to watch him on the weekends. They bought him

flashcards, books, and walkers to help with development, and took him swimming and to

                                             4
family gatherings. Jim stated his family "started to joke that we were the parents because

they only saw Collin with us an[d] never with [the parents.]" They also took him to a

baseball game, the beach, his first movie in a theatre, the park, the zoo, and Disneyland,

and provided his first Christmas celebration. Regarding Collin's care after removal, Jim

explained Collin was now in daycare and it was helping with his development. Jim noted

Collin previously lacked a schedule, but now had one and slept at night. He also said

Collin used to bite, pull hair, and be very aggressive, but these behaviors had diminished

or stopped. Collin would still get upset, but they were teaching him new ways to express

himself. Jim stated they "believe[d] if [Collin] was vocal he would think he was given

two sets of parents, his Mama and Dada and his Papa and Stephy."

       As for medical care, Jim and Stephanie helped place a brace that Collin was

required to wear. Stephanie joined the parents at doctor appointments, was the one who

realized he had eczema, and did research to assist with his rashes. She also took him to

the emergency room when he contracted respiratory syncytial virus (RSV), after picking

up Mother. After Collin was hospitalized with RSV, they all stayed with him and Collin

went to Jim's house after discharge.

       Jim and Stephanie also provided support for Collin and the parents. Jim

confirmed he signed a lease for the parents and assisted with rent, and Stephanie helped

clean their house. They also had receipts for thousands of dollars spent on Collin and,

according to Jim, "provided most of [his] things minus the gifts, clothes, [and] baby

shower gifts from other family members." The statement also included Jim's views on

the parents, their living situation, and their issues with substance abuse.

                                              5
       Jim and Stephanie also provided a letter from paternal aunt Kristin R. She stated

they were "huge participant[s] in Collin's life from the start" and she would "refer to this

arrangement as co-parenting." She confirmed they brought him to family events and said

"in addition[] to having Collin overnight several times a week," they did "almost daily

visits . . . ." She and her sister "joked about how it appeared as though [they] were the

parents because they had Collin all the time." She felt "[w]hen all four of them were in

the room it appeared as if Collin preferred to be with my dad and Stephanie . . . ." She

also expressed concerns about Mother, including that she did not "believe a word out of

[her] mouth" and she "always seem[ed] out of it and [she] [did not] know if it's from a

disability or drug use."

       At the contested adjudication and disposition hearing in October 2015, the court

took jurisdiction, removed Collin from his parents' custody, and ordered reunification

services. Jim and Stephanie were in attendance.

       Later in October, Jim wrote to the parents to provide an update on Collin and

asked them to provide pictures. Jim also contacted the paternal grandmother, after she

expressed to the social worker that she wanted to encourage Collin's relationship with

Father. Jim proposed she and Father choose one morning and evening each week to care

for Collin, as well as a few doctor appointments, explaining the "end goal is getting

[Father] ready to be a father." 2




2     These letters were submitted to the court with the caregivers' December 1
submissions, discussed post.
                                              6
       In a subsequent addendum report, the Agency stated Collin's placement remained

appropriate, Jim and Stephanie were providing a suitable home and sufficient visitation,

and, while Collin had only been with them four months, they "continue[d] to provide

good and adequate care." It also noted the caregivers gave the parents a list of doctor's

appointments, so they would have access to them. The report found the caregivers

supported reunification, but were willing to provide a permanent plan if the parents did

not reunify. It did note "some drama with the . . . family," as Father was concerned about

not receiving enough visits, but indicated the restraining order was amended to permit

positive contact, the paternal grandmother was providing supervised visitation, and the

Agency was helping to mitigate visitation issues.

       In November 2015, the juvenile court held a special hearing to address de facto

parent status and other matters, which Jim attended. Although the case was before Judge

Bubis, Referee Martindill oversaw the hearing. Jim preferred Judge Bubis hear the

request, explaining the judge had "seen [the parents'] antics" and he "didn't want to have

to recreate the wheel," but said he could move forward if needed. Referee Martindill

continued the matter. Jim asked if he would be able to obtain the parents' testimony and

the referee explained the hearing would consist only of argument. During discussion of a

different issue, Father's counsel noted he "receives two visits per week[,] . . . has

requested more visits and has been denied by the caretaker." County counsel stated the

"time, location, [and] manner of the parents' visitation is under the decision and discretion

of the Agency."



                                              7
       On December 1, Jim and Stephanie submitted additional materials in support of

their request, including another statement. Jim again described the care they had

provided for Collin and expressed frustration that, among other things, they did not know

about the appeal or that the parents had signed the case plan. Jim learned about de facto

status from a court clerk, who "made it very clear that it does not give me any parental

rights but allows me to be present at all jurisdictional hearings and to be informed." Jim

stated he told Father's attorney their purpose in seeking de facto status was "to be

informed and involved in jurisdictional proceedings to protect Collin." He felt the

attorney then lied in court, by indicating his "intentions [were] adoption" and that Father

could not have contact with them because of the restraining order. Jim explained he

"100 [percent] support[s] reunification as long [as] they get off drugs and do the case plan

. . . ." Their statement again included comments about the parents and their behaviors.

       They also provided copies of the October letters to the paternal grandmother and

the parents, discussed ante, as well as other letters in support of their request. One was

from a university study, reflecting Jim brought Collin for testing due to concerns about

his development. Another was from Collin's day care; it noted Jim was "very in tune

with Collin['s] needs" and Collin was always happy at drop off. Lori S. provided a letter

as well, stating Jim and Stephanie had been "extremely involved with Collin since the

day he was born . . . ." She also opined that Father and Mother were incompetent and

drug addicts. Finally, they provided a legal memorandum, a list of doctor's appointments,

records of items purchased for Collin, the lease Jim signed, and several

"Acknowledgment of Extra Visitation" forms.

                                             8
       The continued hearing on de facto parent status was in December 2015, and Jim

and Stephanie attended. Counsel for the parents stated they were "adamantly opposed" to

de facto parent status. They argued the application had no information to show a

psychological bond with Collin, the caregivers had provided cared for only four months

and de facto status was premature, and there was no evidence they were the only ones

with valuable information about him. Father's counsel further noted that although Jim

said he supported reunification, the caregivers submitted letters criticizing the parents.

She also objected to his claim that she lied in court, explaining she represents Father and

presents his view of the case.

       Minor's counsel argued in favor of de facto parent status, explaining the caregivers

"were very involved in [Collin's] life since birth. It's been a considerable amount of

time." She believed that based on Collin's young age, and given the caregivers' exclusive

care for over four months and prior relationship, "in [his] eyes they are like a

psychological parent." She argued this placed "them in a unique position to provide

information to the court . . . ." County counsel also supported de facto status.

       The juvenile court granted the de facto parent application. The court explained:

"There is no magic amount of time. Clearly, the child has been in their care. They have

access to information they can provide for the court." The court noted the letters

provided by the caregivers reflected disappointment in the parents' behaviors, and

reminded them, "it's not up to whether or not you like them or . . . their behavior or not."

Acknowledging there was "some high tension here," the court emphasized the case was



                                              9
in reunification and cautioned the caregivers against interference and to understand their

role.

                                       DISCUSSION

                        I.     Law governing de facto parent status

        A de facto parent is a " 'person who has been found by the court to have assumed,

on a day-to-day basis, the role of parent, fulfilling both the child's physical and

psychological needs for care and affection, and who has assumed that role for a

substantial period.' (Cal. Rules of Court, rule 5.502(10).)" (In re Giovanni F. (2010) 184
Cal. App. 4th 594, 602 (Giovanni F.).)

        The decision to grant or deny de facto parent status depends on the "particular

individual seeking such status and the unique circumstances of the case." (In re Patricia

L. (1992) 9 Cal. App. 4th 61, 66 (Patricia L.).) In determining whether a person is a de

facto parent, the court considers factors such as "whether (1) the child is 'psychologically

bonded' to the adult; (2) the adult has assumed the role of a parent on a day-to day basis

for a substantial period of time; (3) the adult possesses information about the child unique

from the other participants in the process; (4) the adult has regularly attended juvenile

court hearings; and (5) a future proceeding may result in an order permanently

foreclosing any future contact with the adult." (Id. at pp. 66–67.) The doctrine of de

facto parenthood should be "liberally applied to ensure that all legitimate views,

evidence, and interests are considered in dispositional proceedings involving a dependent

minor." (In re Kieshia E. (1993) 6 Cal. 4th 68, 76.)



                                              10
       A person seeking de facto parent status has the burden of showing, by a

preponderance of the evidence, that he or she qualifies to be a child's de facto parent. (In

re Jacob E. (2004) 121 Cal. App. 4th 909, 919.) We review the juvenile court's

determination for abuse of discretion. (Giovanni F., supra, 184 Cal.App.4th at

p. 602; see In re Michael R. (1998) 67 Cal. App. 4th 150, 156.)

                                       II.    Analysis

       The court's order granting de facto parent status was proper.

       First, there is ample evidence that Collin was psychologically bonded to the

caregivers, and we therefore reject the parents' argument that such evidence is lacking.

Multiple relatives commented on the caregivers' significant involvement in Collin's life,

and one aunt even viewed the situation as "co-parenting." The same aunt suggested that

when both the caregivers and parents were present, it appeared Collin preferred the

caregivers. (See Giovanni F., supra, 184 Cal.App.4th at p. 602 [observing minor

"responded positively to [grandmother's] care"].) The Agency also found a close and

bonded relationship. Jim himself felt that Collin would think he had two sets of parents.

We note the parents contest the reliability of Jim's view, and also maintain the issue is

whether Collin felt bonded to Jim, not the reverse. These concerns are misplaced. It was

for the juvenile court, not us, to weigh Jim's credibility (In re L.S., Jr. (2014) 230
Cal. App. 4th 1183, 1195 (L.S.)), and there was also evidence from other witnesses that

Collin was bonded to the caregivers.

       Second, the caregivers functioned in the requisite parental role for a substantial

period of time. In addition to the four months during which Collin was placed with them,

                                              11
they had taken on parental responsibilities for much of his life, including providing care

multiple days a week, assisting with medical care, and handling much of his material

support. (See Christina K. v. Superior Court (1986) 184 Cal. App. 3d 1463 (Christina K.)

["Time, in and of itself, does not determine whether foster parents are de facto

parents."].) The parents disagree, claiming the caregivers did not provide day-to-day care

until Collin was placed with them, suggesting four months of care was insufficient, and

citing cases where minors resided with caregivers for "considerable periods of time."3

These cases do not support their position. In re Ashley P. (1998) 62 Cal. App. 4th 23

(Ashley P.) and In re Vincent C. (1997) 53 Cal. App. 4th 1347 (Vincent C.) did involve

longer periods of care prior to the de facto parent status determination, but did not hold

that a particular amount of time is necessary. (See Ashley P., at p. 25; Vincent C., at

p. 1358.) Patricia L. also involved a long period of care, but did not appear to specify

how much time had passed when de facto status was granted. (See Patricia L., supra, 9

Cal.App.4th at p. 65.)

       We focus briefly on the last decision they cite, Giovanni F., in which this court

affirmed de facto parent status for a grandmother. (Giovanni F., supra, 184 Cal.App.4th

at pp. 601-602.) We observed the evidence showed she cared for the minor

"approximately three days a week since his birth in January 2009," he "lived with her


3      The parents actually state the caregivers did not assume daily care until August 1,
2015. This both postdates the July 23, 2015 placement and appears to be a misreading of
the de facto application, where the caregivers indicate they assumed such care on August
1, 2014. The parents elsewhere correctly identify the August 1, 2014 date, but still
misinterpret it to mean August 1, 2015 (describing the period between that date and the
September 2, 2015 application as "a little over one month.").
                                             12
from June 9 through August 9," and she "was responsible for his day-to-day care from his

birth until August 28." (Id. at p. 601.) But we also noted the juvenile court found he

lived with her " 'for his first nine months . . . .' " (Id. at p. 602.) Without focusing on the

period of residence, we concluded that "[f]rom the time of [the minor's] birth, [she]

assumed responsibility for his day-to-day care for long periods." (Id.) Similarly, we

need not fixate on how long Collin was placed with the caregivers, as they provided

regular care throughout his life. The parents claim Giovanni F. is distinguishable,

because the minor lived with the grandmother for a longer period and she submitted input

under penalty of perjury. However, as our discussion ante reflects, it is unclear how long

the minor actually resided with the grandmother and, regardless, the case did not focus on

that issue. The parents also provide no authority that sworn evidence is necessary for a

de facto parent application and, again, credibility was an issue for the juvenile court.

(L.S., supra, 230 Cal.App.4th at p. 1195.)4

       Third, the caregivers possessed information about Collin that was unique from

other participants. As his sole caregivers for four months, they had special insight into

his needs, behavior, and development during that period. (Ashley P., supra, 62



4       In an effort to distinguish Christina K.'s statement that time is not determinative,
the parents also suggest the de facto request was too late to be useful. We disagree. They
contend Christina K. concerned disposition, when information about the minor was
critical, while the request here occurred later and the court did not need such evidence. In
fact, the case involved a status review hearing, addressed the opposite issue—whether a
certain period of time had to pass for de facto status, and concluded it did not. (See
Christina K., supra, 184 Cal.App.3d at pp. 1466, 1468-1469; see also Cal. Rules of
Court, rule 5.534, subd. (e) [de facto standing may apply at "the dispositional hearing and
any hearing thereafter at which the status of the dependent child is at issue."].)
                                              13
Cal.App.4th at p. 27 ["As their caretaker, [the grandmother] had special information

about the children."]; Giovanni F., supra, 184 Cal.App.4th at p. 602 [grandmother had

"personal knowledge of . . . the improvement in [the minor's] well-being . . . ."].) Given

their significant role in his life prior to that time, they had other information to offer as

well. (See Vincent, supra, 53 Cal.App.4th at p. 1357 ["[I]t is because of [the

grandmother's] extended involvement and familiarity with the children that her input

regarding their future care is so important to the children, not just to [her]."]; In re B.G.

(1974) 11 Cal. 3d 679, 693 [noting generally that "the views of such persons who have

experienced close day-to-day contact with the child deserve consideration."].)

       The parents identify several reasons the caregivers purportedly lacked unique

knowledge. None are persuasive. They cite the medical information in the application

and argue any foster parent could acquire it. The fact that a different caretaker could

provide information about the minor just underscores that caregivers do have information

to offer—and here, Jim and Stephanie are in that role. The parents also suggest the

Agency already had information about Collin or could obtain it. But that information

originated, in part, from the caregivers, and actually supports their position that they have

knowledge about Collin. Finally, the parents contend this case is "no different" than

other dependency cases. The caregivers simply need to show they have information

"unique from the other participants" in this case (Patricia L., supra, 9 Cal.App.4th at




                                               14
p. 67), and they have made that showing.5

          Fourth, the parents acknowledge the caregivers were involved in court

proceedings. They began attending hearings in October 2015, and their December 1

statement suggests they felt "shut out" prior to that time. Further, the extensive materials

they provided to support their de facto parent application reflect their commitment to

participating in Collin's case.

          Fifth, a future proceeding could permanently foreclose contact between Collin and

the caregivers. Given the family tension here, if the parents reunify with Collin, they

may limit this relationship themselves. (See In re Bryan D. (2011) 199 Cal. App. 4th 127,

142 [noting the "risk that future proceedings could . . . permanently foreclose future

contact between grandmother and [the minor], particularly in light of the acrimony

between mother and grandmother."].) If the parents do not reunify, they concede Collin

could be placed elsewhere and the caregivers could risk not seeing him again. However,

they contend the case was in the early reunification stage. But the question is whether

contact could be foreclosed in the future and it plainly could, whether the parents reunify

or not.

          Finally, we address the parents' arguments that de facto parent status could impede

reunification. Their concerns are unfounded. They first suggest de facto status will

encourage the caregivers to overstep their role. However, the caregivers' December 1




5      The parents also argue the information the caregivers had to offer "concerned the
parents, not Collin." The record does not support this contention.
                                              15
statement reflects they understand the purpose of de facto status and the juvenile court

has reminded them about their role in the process.

       Next, the parents claim the caregivers were antagonistic toward them, citing the

refusal of Father's request for more visits, the restraining order, and critical comments

about the parents (and Father's counsel) in the de facto application and at the November

2015 hearing. The parents provide few details about the purported refusal of visits, while

the record reflects the caregivers made Collin available for extra visits and encouraged

visitation and participation in doctor's appointments.6 With respect to the restraining

order, we decline to speculate about Jim's motives in obtaining it and observe the order

itself did not hamper reunification; it was modified to permit positive contact and visits

actually did occur. As for the critical comments about the parents and Father's counsel,

we agree they were inappropriate, but they did not establish the caregivers would

interfere with reunification.

       Lastly, the parents direct us to Ashley P. There, the juvenile court denied a

grandmother's request for de facto parent status because she purportedly thwarted

reunification, among other reasons, and the court of appeal reversed. (Ashley P., supra,

62 Cal.App.4th at p. 28.) The parents claim Ashley P. is distinguishable, contending the

court reasoned reunification was not a case goal and the grandmother provided care for

two years. Although the court did note reunification was not at issue, it expressly stated


6       We note County counsel stated at the November 2015 hearing that the Agency
determines visitation. However, based on the Agency report referencing the adequate
visitation provided by the caregivers and the "[e]xtra [v]isitation" forms in the record, we
assume the caregivers had at least some control over it.
                                             16
the grandmother "violated no court order, and did nothing to frustrate any goal

announced by the court." (Id.) The court's reunification discussion also made no

mention of the period of care. (See id.) If anything, Ashley P. supports de facto status, as

the caregivers here have done nothing to frustrate the juvenile court's goals.

          We conclude the juvenile court properly granted the caregivers de facto parent

status.

                                        DISPOSITION

          The order is affirmed.




                                                                             O'ROURKE, J.

WE CONCUR:


NARES, Acting P. J.


IRION, J.




                                              17